     Case 2:19-cv-01329-WBS-DB Document 19 Filed 09/14/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517                        LAW OFFICE OF STEWART KATZ
     Attorney General of California                              STEWART KATZ, SBN 127425
 2   CATHERINE WOODBRIDGE, State Bar No. 186186                  555 University Avenue, Suite 270
     Supervising Deputy Attorney General                         Sacramento, CA 95825
 3   AMIE C. MCTAVISH, State Bar No. 242372                      Telephone: (916) 444-5678
     Deputy Attorney General                                     E-Mail: stewartkatzlaw@gmail.com
 4    1300 I Street, Suite 125                                   Attorney for Plaintiff
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7663
 6    Fax: (916) 322-8288
      E-mail: Amie.McTavish@doj.ca.gov
 7   Attorneys for Defendants State of California;
     California Highway Patrol; CHP Lieutenant Todd
 8   Brown; CHP Sergeant Reggie Whitehead; CHP
     Chief Brent Newman
 9

10
     Gregory Gillott SBN 206540
11   Amador County County Counsel
     810 Court Street
12   Jackson, CA 95642
     Telephone (209) 223-6366
13   E-Mail:ggillott@anmadorgov.org
     Attorney for Amador County, Amador County
14   Sheriff’s Department/Coroner’s Department
15
                          IN THE UNITED STATES DISTRICT COURT
16
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
17
                                         EASTERN DIVISION
18

19

20   PHILIP DEBEAUBIEN,                                   No. 2:19-cv-01329-WBS-DB
21                                         Plaintiff, STIPULATION FOR DISCOVERY AND
                                                      ORDER
22                v.
23
     STATE OF CALIFORNIA; CALIFORNIA
24   HIGHWAY PATROL; CHP
     LIEUTENANT TODD BROWN; CHP
25   SERGEANT REGGIE WHITEHEAD;
     CHP CHIEF BRENT NEWMAN; and
26   DOES 1 through 25, inclusive,
27                                      Defendants.
28
                                                      1
                       Stipulation for Discovery Order and Order (2:19-cv-01329-WBS-DB)
          Case 2:19-cv-01329-WBS-DB Document 19 Filed 09/14/20 Page 2 of 3

 1                  1.    DISPUTED ISSUE
 2
                   The Defendants and Plaintiff both served Subpoenas for the production of documents
 3
      on Amador County (Amador County Sherriff’s Department and Coroner’s Office) pursuant to
 4
      Federal Rule of Civil Procedure 45 seeking photographs related to the shooting incident described
 5
      in the Complaint. ECF No. 1. Amador County objected to these subpoenas on the basis of
 6
      California Code of Civil Procedure section 129 and implied privacy concerns. The parties and
 7
      Amador County have met and conferred regarding this issue and believe that the following
 8
      stipulation will satisfactorily resolve this issue.
 9

10                  2.    PROPOSED STIPULATION
11
                The parties and Amador County stipulate that all subpoenaed photographs shall be
12
      promptly produced by Amador County subject to the following exclusion and limitations:
13

14                  1. No autopsy photos (including pre-incision photos) taken in the course of the
15                       autopsy process are to be produced.
16                  2. Any photograph depicting any decedent’s body, body parts or blood shall be
17                       subject to the Protective Order in effect in this case (ECF No.17) . Amador
18                       County may designate those photos as Confidential as set forth in the Protective
19                       Order. As to these Confidential Photographs, any party desiring to modify the
20                       protective order or use the photographs in a manner requiring notice to the other
21                       party pursuant to the protective order shall include notification to Amador
22                       County, by mail and email. It is further agreed that the designated,
23                       “Confidential” photos shall be returned to Amador County following the final
24                       disposition of this matter as set forth in the Protective Order.
25

26

27   //
28   //
                                                            2
                            Stipulation for Discovery Order and Order (2:19-cv-01329-WBS-DB)
     Case 2:19-cv-01329-WBS-DB Document 19 Filed 09/14/20 Page 3 of 3

 1   /S/
 2   ___________________________
 3   STEWART KATZ,
     Attorney for Plaintiff
 4   PHILIP DEBEAUBIEN

 5

 6   XAVIER BECERRA
     Attorney General of California
 7   CATHERINE WOODBRIDGE
     Supervising Deputy Attorney General
 8
     /S/
 9   _____________________________
10   AMIE C. MCTAVISH
     Deputy Attorney General
11   Attorneys for Defendants State of California; California Highway Patrol; CHP Lieutenant Todd
     Brown; CHP Sergeant Reggie Whitehead; CHP Chief Brent Newman
12

13
     /S/
14   ______________________________
     GREGORY GILLOTT
15   Amador County County Counsel
     Attorney for Amador County, Amador County Sheriff’s Department/Coroner’s Department
16

17

18

19
                                                   ORDER
20
           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
21

22   DATED: September 11, 2020                     /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       3
                        Stipulation for Discovery Order and Order (2:19-cv-01329-WBS-DB)
